September 23, 1949

Bon. James C. Mnrtfn                   0plnlon   Ho. v-911
county Attorney
Huecea county                          lie:The aqthority of tha
Corpus Christi, Texas                      county court to con-
                                           flscate   firearms upon
                                           a conviction    for un-
Dear Mr. Uartia:                           lawfully carrying arms.
              Your request for    an op1nloa     la substantially
as follows:
            “For years it has been the practice
      of the County Court of lIuec*a%ounty,
      Texas, that when a person la brought be-
      fore the Court charged with the crime of
      uulawfully carrying arma under &tlcle
      483 of the Penal Code of Texas, the Court
      in its judgment makes a docket entry to
      the effect  that the weapon involved In
      the case la confiscated   by the Court for
      disposal as the Co\urt sees fit.    We have
      thus far never had any appsel or dlffl-
      culty attendant to this practice.     But
      la checking the authority   of the County
      Court to follov  such practice,   the wrlt-
      er la of the opinion that no such auth-
      ority exlt4ts.”
              Article   483, v.P.c.,    is as followr:

              “Whoever shall carry on or about his
      person, Baddle, or in his aaddle bags any
      pistol,   dlrk, dagger, slung-shot,   sword
      cane, spear or ImucUea mmde of any nuttal
      or any hard substance, bowle knife,      or any
      other kalfe manufactured or sold for the
      purposes of offense or defense,     shall be
      punished by fine not less than $lOO.CO
      nor more than $500.00 or by confinement
      in jail for not less than one month nor
      more thsn one year.”
                                                                    I   .




Bon. James C. MsrtIn,         psege 2   (V-911)


           Generally speaking, the authority for tha for-
feiture or confiscation  of a weapon must be derived &am
the general lav of the State.   In the case of Clt ~Coun-
cl1 v. Leomrd, 39 S.E. 248 (s.C.Sup.1901),   It +:
                                                 was 88
                 ” . . . Althou&
                               ve hold that the en-
         era1 assembly of this State has clothe II
         the City Council of Abbevllle   with power
         to pass the ordinances for the vlolatlon
         of vhich the defendant vas convicted,   yet
         ve hold, at the same time, that It had no
         power to affix the penalty of a forfeiture
         of the pistol  used by defendant.   lo such
         power I$ conferred by the Constitution.     . .n
                We -have been unable to Slnd any authority     In
this     State    for the confiscation of a weapon subsequent
to   a   conviction    for the offense of unlawfully  carrying:
arms     within the meaning of Article    483, Vernon’s Penal
Code.      The cases cited by you In your brief have been
most     helpful In arriving at this conclusion.
           In the case of Jennings v. State, 5 Ter.Ct.
App.298 (1878), the Court declared a portion of Article
6512, Paschal’s Digest, which Is now Article       &83, V.P.C.,
to be unconstitutional,     such unconstitutional   pro~lslon
providing  for a forfeiture    to the County of the v*pon
In case .oS convIctIoa.     The Court specifically   stated
that:
                “We believe that portion of the Act
         which provides that, In case of conviction,
         the defendant shell forfeit    to the county
         the weapon or veapons so found on or about
         his person Is not within the scope of leg-
         islative   authority.”
                 Article   51 of Vernon’s Penal Code provides:
                “When a convict IS Imprisoned In the
         penitentiary,    his property shall be con-
         trolled   as directed by law; but there shall
         in no criminal case be a forfeiture    of any
         kind to the State.*
           In this regard Section 21 of Article          I (The
 RI11 of Rights) of the Constitution OS Texas,          provides:
Bon. James C. mrtln,   page 3    (V-911)


           "Iloconviction shall vork corruption
     of blood, or forfeiture of estate, and the
     estates of those rho destroy their own
     lives shall descend or vest as la the case
     of lutural death."
          By virtue of the foregolllgauthoritiesIt Is
our opinion that the County Court of Eueces County would
not be authorizedto enter a judgreRt COnfl8Catlng the
weapon subssquent to a conviction pursuant to Article
483, V.P.C., for unlawfully carrying arms.
                       SUIMARY
          There Is no authority for the county
     court to coaflscatea weapon of a defendant
     subsequentto.a,eonvIctIonfor an offense of
     unlawfully carrylq arms mlthin the maulng
     of Article 403;T.P.C;
                                      Yours very truly,
                                 ATTORH'EY~EMlLRN,OFTEXAS


Bu:bh:mw                          ,L’
                                 B:              LWWQ
                                    Burnell \laldrap
                                                      ’
                                              Asslst8ai
                                                            /




                                      R.U
                                 FIRST ASSISTAWT '
                                 ATTOBIILIOXBHUL